El, Juez Asociado Señor HutohisoN,
emitió la opinión del tribunal.
En octubre 27, 1931, se archivó una denuncia ante una corte municipal. En marzo 17, 1932, la corte municipal sostuvo una excepción perentoria a la denuncia y ordenó.la radicación de una nueva. Esta fué archivada el 29 de abril. Durante el juicio el acusado solicitó se le pusiera en libertad alegando que la nueva denuncia no había sido radicada dentro de quince días a partir de la orden autorizando la presenta-ción de la misma. El acusado entonces se declaró culpable y fué a la cárcel. El presente recurso de apelación ha. sido incoado contra la negativa de la corte de distrito a expedir un auto de hábeas corpus.
De conformidad con la fraseología del artículo 157 del Código de Enjuiciamiento Criminal, una orden declarando con lugar una excepción perentoria impide la formación, de otro proceso por el mismo delito, a menos que la corte ordene el archivo de una nueva acusación. El artículo 159 provee que cualquier nuevo procedimiento deberá seguir los trámites establecidos en los artículos 147 y 148. El artículo 148 dis-pone que: “si . . . dentro de los quince días no se presen-tare ésta, deberá el tribunal disponer que se le absuelva, a no ser que por razón especial extendiera el plazo dentro del cual haya de presentarse la acusación.”
Es obvio que si no se ha radicado una nueva acusación dentro del período estatutario, la corte sentenciadora, aun después de expirado dicho período, puede prorrogar el tér-mino para el archivo de tal acusación. A fortiori, si se ha radicado la nueva acusación antes de que el acusado solicite su exoneración, dentro de un tiempo razonable, mas no dentro del período estatutario, el juez sentenciador, en ejercicio de una sana discreción y ante la debida justificación del fiscal, puede negarse a exonerar al acusado. En tal caso no hay necesidad de que se haga una extensión formal del período que prescribe el estatuto. La cuestión es si bajo las circuns-tancias la demora era excusable. Si lo era, y si el juez por *550esta razón se niega a exonerar al acusado, tal negativa equivale a una orden nunc pro time prorrogando el término. El mero hecho de que no se dictara orden alguna prorro-gando expresamente el término para el archivo de una nueva acusación no da derecho al acusado a que se le expida un auto de habeas corpus.

El juez de distrito no cometió error al negarse a expedir el auto y la resolución apelada debe ser confirmada.